Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Withdraw Objection and Rejection
	The objection to the specification and rejection under 103 over Goia et al are withdrawn in view of the amendments made on 03/03/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rosie Kim on 03/15/2022.

The application has been amended as follows: 

In claim 21, at line 5, after “...deionized water to form a first solution”, and  between lines 5 and 6, add: 
wherein the co-dispersant is sodium alginate,

In claim 27, at line 5, after “...deionized water to form a first solution”, and between lines 5 and 6, add:
wherein the co-dispersant is sodium alginate,



Allowable Subject Matter
Claims 1-4, 6, 8, 11, and 21-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed method of making a silver nanoparticle. The closest prior art to Goia et al does not teach the co-dispersant is sodium alginate, nor the ratio of co-dispersant to reducing dispersant, nor volume of the first mixture to the first solution . The instantly claimed method is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz